DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-22-2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12-22-2021 have been fully considered but they are not persuasive.                                      Claim Rejections - 35 USC § 112
Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific range in a unit of N/m of the coercive force between the negative electrode film and the negative current collector, does not reasonably provide enablement for any range of the coercive force between the negative electrode film and the negative current collector.  The make the invention commensurate in scope with these claims. 
Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          In claims 24-25, it is unclear what is the specific range in a unit of N/m of the coercive force between the negative electrode film and the negative current collector.                                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15, 17 and 19-21 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (EP 3 232 497).              Lim et al. teaches a lithium secondary battery comprising a negative electrode comprising a lithium titanium oxide negative active material. Lim et al. teaches on page [teaching 20-65%, claims 11 and 15] and the porosity indicates a ratio of volume occupied by the pores with respect to a volume of the negative electrode active material layer.  Lim et al. teaches on page 3, [0014-0015], that the lithium oxide primary particle may have a secondary particle having a diameter D50 2-20 um [teaching 4-20 um, claims 11 and 17]. Lim et al. teaches in [0016-0018], that the lithium titanium oxide primary particle and secondary particle are a porous particle having a plurality of pores formed on a surface and in a body of the particle. Lim et al. teaches on page 8, [0065], a battery comprising an anode active material layer comprising carbon black, PVDF and LTO [claims 26-27] on a surface of a copper current collector.  Lim et al. teaches in [0065], a loading amount of the negative electrode 1.1 mAh/cm2 [teaching 0.5-7.0 mAh/cm2, claims 11 and 19].  Thus teaching when porosity = 40, Dv = 10 and M=1.1 40% x [30-10)/2+2 X (10-1.1) =11.12. [Thus teaching claims 11-13].  Lim et al. teaches in [0065], that the anode loading is 1.1 mAh/cm2 and the proportion (weight ratio) of LTO is 84%. Therefore the coating weight can be calculated as 4.5 mg/cm2. [Thus teaching 1-22 mg/cm2, claims 20-21].                                                                             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (EP 3 232 497).              Lim et al. teaches a lithium secondary battery comprising a negative electrode comprising a lithium titanium oxide negative active material. Lim et al. teaches on page 3, [0012] and page 5, [0046], that the negative electrode active material layer has a porosity of 40-60% [teaching 20-65%, claims 11 and 15] and the porosity indicates a ratio of volume occupied by the pores with respect to a volume of the negative electrode active material layer.  Lim et al. teaches on page 3, [0014-0015], that the lithium oxide primary particle may have a secondary particle having a diameter D50 2-20 um [teaching 4-20 um, claims 11 and 17]. Lim et al. teaches in [0016-0018], that the lithium titanium oxide primary particle and secondary particle are a porous particle having a plurality of pores formed on a surface and in a body of the particle. Lim et al. teaches on page 8, [0065], a battery comprising an anode active material layer comprising carbon black, PVDF and LTO [claims 26-27] on a surface of a copper current collector.  Lim et al. teaches in [0065], a loading amount of the negative electrode 1.1 mAh/cm2 [teaching 0.5-7.0 mAh/cm2, claims 11 and 19].  Thus teaching when porosity = 40, Dv = 10 and M=1.1 40% x [30-10)/2+2 X (10-1.1) =11.12. [Thus teaching claims 11-13].  Lim et al. teaches in [0065], that the anode loading is 1.1 mAh/cm2 and the proportion (weight ratio) of LTO is 84%. Therefore the coating weight can be calculated as 4.5 mg/cm2. [Thus teaching 1-22 mg/cm2, claims 20-21].
Lim et al. teaches the claimed invention as explained above but does not specifically teach a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or teach the cohesive force F between the negative electrode < F < 6M or M/3 < F < 5M.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or find the cohesive force F between the negative electrode film and the negative current collector and the capacity M having the specific Formula M/3 < F < 6M or M/3 < F < 5M, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find a compaction density PD of the negative electrode film to be 0.8-2.0 g/cm3 or 1.0-1.6 g/cm3 or find the cohesive force F between the negative electrode film and the negative current collector and the capacity M having the specific Formula M/3 < F < 6M or M/3 < F < 5M, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727